ORDER

PER CURIAM.
Brendon E. Rogers (“Defendant”) appeals from the denial, without an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief. We affirm.
We have reviewed the record and find the judgment of the motion court is based on findings that are not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no prec-edential value. The parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).